EXHIBIT 10.22

 

TEJON RANCH CO.

RESTRICTED STOCK UNIT AGREEMENT

Pursuant to the

2004 INCENTIVE BONUS PROGRAM and the

1998 STOCK INCENTIVE PLAN

 

This Restricted Stock Unit Agreement (this “Agreement”) is made and entered into
as of the          day of                 , 2004 (the “Date of Grant”) by and
between Tejon Ranch Co., a Delaware corporation (the “Company”), and
                         (“Grantee”). This Agreement is entered into pursuant to
the Company’s 2004 Incentive Bonus Program (the “Bonus Program”) and the 1998
Stock Incentive Plan, as amended (the “Plan”). Unless otherwise defined in this
Agreement, capitalized terms used herein have the meanings designated in the
Plan.

 

1. GRANT OF RESTRICTED STOCK.

 

The Company hereby, as of the Date of Grant, grants to Grantee a restricted
stock unit award (hereinafter referred to as the “Restricted Stock Units”) of
                 Restricted Stock Units in accordance with the Plan and the
Bonus Program. The per share fair market value of the Company’s common stock
(the “Common Stock”) on the Date of Grant was $            .

 

2. VESTING.

 

(a) Normal Vesting Provisions. The vesting provisions for the Restricted Stock
Units shall be as set forth in Exhibit A hereto.

 

(b) Vesting Upon a Change of Control. “Change of Control” shall mean the first
to occur of the following events:

 

(i) a merger or consolidation of the Company if and only if as a result of the
transaction persons other than the shareholders immediately prior to such
transaction shall own 80% or more of the voting securities of the Company or its
successor after the transaction;

 

(ii) the sale or transfer by the Company of all or substantially all of its
property and assets in a single transaction or series of related transactions;
or

 

(iii) the dissolution or liquidation of the Company.

 

The effect of a Change of Control upon the vesting of the Restricted Stock
Units, if any, shall be as set forth on Exhibit A hereto. Nothing in this
Agreement shall limit or otherwise affect any other contractual right now
existing or hereafter entered into relating to the acceleration of the vesting
of the Restricted Stock Units.

 

(c) Conversion of Restricted Stock Units and Issuance of Shares. Upon each
vesting of the award of Restricted Stock Units hereunder in accordance with this
Agreement (each a “Vest Date”), one share of Common Stock shall be issuable in
accordance with the terms and provisions of the Plan, the Bonus Program and this
Agreement for each Restricted Stock Unit that vests on such Vest Date (the
“Shares”). The Company will transfer such Shares to Grantee subject to
satisfaction of any required tax withholding obligations as set forth in Section
4.



--------------------------------------------------------------------------------

(d) No Fractional Shares. No fractional shares of Common Stock shall be issued
pursuant to this Agreement. In the event a fractional share would otherwise be
required to be issued hereunder, the Committee shall in its discretion adjust
the award so that the fractional share shall be included in the next tranche of
the award to vest such that only whole shares are awarded.

 

3. TERMINATION OF EMPLOYMENT.

 

Unless the Committee determines otherwise, if prior to vesting of all or any of
the Restricted Stock Units, Grantee’s employment with the Company or any of its
subsidiaries is terminated for any reason, including without limitation
termination upon Grantee’s death or disability, Grantee shall immediately
forfeit to the Company the portion of the Restricted Stock Units which has not
vested.

 

4. TAXES.

 

Grantee acknowledges that the vesting of the Restricted Stock Units will give
rise to a withholding tax liability. Grantee agrees to remit to the Company the
amount of any taxes required to be withheld. The Company reserves the right to
take whatever actions are necessary to satisfy its tax withholding obligations,
including, without limitation, retaining and/or selling Shares issued upon
vesting of Restricted Stock Units as may be necessary to satisfy such
withholding obligations.

 

5. THE PLAN AND BONUS PROGRAM.

 

The Restricted Stock Units granted pursuant to this Agreement are subject to the
terms and conditions set forth herein as well as the provisions of the Plan and
the Bonus Program. In the event of a conflict between the terms of the Plan or
the Bonus Program and this Agreement, the Plan or the Bonus Program, as the case
may be, shall control. In the event of a conflict between the Plan and the Bonus
Program, the Plan shall control. The Company will provide a copy of the Plan and
Bonus Program to Grantee upon request.

 

6. RESTRICTIONS.

 

Prior to vesting of the Restricted Stock Units and issuance of Shares related
thereto, Grantee shall not sell, pledge, assign, transfer, hypothecate, or
otherwise dispose of the Restricted Stock Units or the Shares underlying such
Restricted Stock Units, and the Restricted Stock Units and the underlying Shares
shall not be subject to execution, attachment or similar process. Any attempt
prior to the vesting of such Restricted Stock Units to sell, pledge, assign,
transfer, hypothecate, or otherwise dispose of Restricted Stock Units or the
underlying Shares, or to subject the Restricted Stock Units or the underlying
Shares to execution, attachment or similar process, shall be void ab initio and
may result in the entire award of Restricted Stock Units hereunder becoming
immediately null and void, in the sole discretion of the Committee.



--------------------------------------------------------------------------------

The Committee may, in its sole discretion, impose other restrictions including,
but not limited to, those applicable under any federal or state statute or
common law, rule or regulation, or any rule or regulation of any securities
exchange on which the stock may be listed, or any rule or policy the Company may
from time to time adopt, including but not limited to block trades, window
periods and blackout periods.

 

7. GOVERNING LAW.

 

This Agreement shall be governed by, and construed, interpreted and enforced
under, the laws of the State of California, without giving effect to the
principles of conflicts of law.

 

8. ENTIRE AGREEMENT.

 

This Agreement, including the Plan and the Bonus Program, constitutes the entire
agreement between Grantee and the Company relating to this subject matter. No
other prior or contemporaneous agreements, promises, representations, covenants,
warranties, or any other undertaking whatsoever respecting such matters shall be
deemed in any way to exist or to bind any of the parties. Grantee acknowledges
and agrees that he has not executed this Agreement in reliance on any such other
agreement, promise, representation, covenant, warranty, or undertaking. This
Agreement may not be orally modified. All modifications must be agreed to in
writing and signed by both parties.

 

9. STOCK CERTIFICATES

 

Certificates evidencing the Shares shall not be issued until the occurrence of a
Vest Date, and then only for the portion of the Restricted Stock Units that has
vested. Promptly after a Vest Date, the Company shall deliver a stock
certificate for the Shares underlying the Restricted Stock Units that vested on
such Vest Date to Grantee.

 

10. REGISTRATION.

 

At the present time, the Company has an effective registration statement on file
with the Securities and Exchange Commission with respect to the shares of Common
Stock subject to this award of Restricted Stock Units. The Company intends to
maintain this registration but has no obligation to do so. In the event the
registration ceases to be effective, Grantee will not be able to transfer or
sell shares of Common Stock issued to Grantee pursuant to this Agreement unless
exemptions from registration under applicable securities laws are available.
Such exemptions from registration are very limited and might be unavailable.
Grantee hereby agrees that any resale of the shares of Common Stock issued
pursuant to this Agreement shall comply in all respects with requirements of all
applicable securities laws, rules, and regulations (including, without
limitation, the provisions of the Securities Act of 1933, the Securities
Exchange Act of 1934, and the respective rules and regulations promulgated
thereunder) and any other law, rule or regulation applicable thereto, as such
laws, rules, and regulations may be amended from time to time.



--------------------------------------------------------------------------------

11. STOCKHOLDER RIGHTS.

 

Grantee shall have no rights as a stockholder with respect to the Restricted
Stock Units granted hereunder or the Shares underlying such Restricted Stock
Units, unless and until Shares are issued in respect of vested Restricted Stock
Units, and then only to the extent of such issued Shares.

 

12. EMPLOYMENT RIGHTS.

 

No provision of this agreement shall (a) confer upon Grantee any right to
continue in the employ of the Company or any of its subsidiaries; (b) affect the
right of the Company and each of its subsidiaries to terminate the employment of
Grantee, with or without cause; or (c) confer upon Grantee any right to
participate in any employee welfare or benefit plan or other program of the
Company or any of its subsidiaries other than the Plan. Grantee hereby
acknowledges and agrees that the Company and each of its subsidiaries may
terminate the employment of Grantee at any time and for any reason, or for no
reason, unless Grantee and the Company or such subsidiary are parties to a
written employment agreement that expressly provides otherwise.

 

13. DEFERRAL OF RESTRICTED STOCK UNITS.

 

Subject to such limitations as may be imposed by the Company, Grantee may
surrender any or all of the Restricted Stock Units awarded hereunder that have
not yet become vested in accordance herewith in exchange for a contribution
credit to be made of equal fair market value under the Company’s Non-Qualified
Deferred Compensation Plan.

 

14. ADDITIONAL STOCKHOLDER APPROVAL.

 

If the vesting provisions in Exhibit A of this Agreement and the other
Restricted Stock Unit Agreements entered into by the Company under the Plan and
the Bonus Program (the “Other Agreements”), whether entered into before or after
the date of this Agreement, would result in the vesting of a number of
Restricted Stock Units and the subsequent issuance of a number of shares of
Common Stock in excess of what has been authorized under the Plan, after taking
into account all options under stock option agreements under the Plan and all
restricted stock agreements under the Plan outstanding as of the proposed
vesting date, the maximum number of Restricted Stock Units that may vest
hereunder and under the Other Agreements shall be reduced on a pro rata basis by
the Committee in its discretion so as not to exceed the remaining shares of
Common Stock available under the Plan, unless and until the Company has received
the approval of its stockholders to amend the Plan to add a sufficient number of
shares of Common Stock to the Plan to cover the maximum amount of shares that
could vest under this Agreement and the Other Agreements. If a Grantee or a
grantee under an Other Agreement elects to have Restricted Stock Units credited
under the Company’s Non-Qualified Deferred Compensation Plan, such credits shall
be considered grants under Other Agreements for purposes of this Agreement.

 

[SIGNATURES ON NEXT PAGE]

 

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Restricted Stock Unit Agreement
to be duly executed by its officers thereunto duly authorized, and Grantee has
hereunto set his or her hand as of the date first above written.

 

TEJON RANCH CO.

By:

 

 

--------------------------------------------------------------------------------

Name:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

GRANTEE:

 

--------------------------------------------------------------------------------

Name:

 

 

--------------------------------------------------------------------------------